Title: Andrew Oliver to ——, 7 May 1767
From: Oliver, Andrew
To: 


Sir,
Boston, 7th May 1767.
I am indebted to you for the obliging manner in which you receiv’d my recommendation of my good friend Mr. Paxton, as well as for the account you are pleased to send me of the situation of affairs in the mother country.

I am very sorry that the colonies give you so much employment, and it is impossible to say how long it will be before things settle into quiet among us. We have some here who have been so busy in fomenting the late disturbances, that they may now think it needful for their own security to keep up the spirit. They have plumed themselves much upon the victory they have gained, and the support they have since met with; nor could any thing better shew what they would still be at, than the manner in which by their own account published in the news-papers last August they celebrated the 14th of that month, as the first anniversary commemoration of what they had done at the tree of liberty on that day the year before. Here a number of respectable gentlemen as they inform us now met, and among other toasts drank general Paoli, and the spark of liberty kindled in Spain. I am now speaking of a few individuals only, the body of the people are well disposed, yet when you come to see the journal of the house of representatives the last session, I fear you will think that the same spirit has seized our public counsels. I can however fairly say thus much in behalf of the government, that the last house was packed by means of a public proscription just before the election, of the greatest part of those who had appeared in the preceding session in the support of government: their names were published in an inflammatory news-paper, and their constituents made to believe they were about to sell them for slaves. Writs are now out for a new assembly, but I cannot answer for the choice: I hope however that the people in general are in a better temper; yet the moderate men have been so browbeaten in the house, and found themselves so insignificant there the last year, that some of them will voluntary decline coming again. I thinks this looks too much like a despair of the common-wealth, and cannot be justified on patriotic principles.
The election of counsellors was carried the last year as might have been expected from such an house. The officers of the crown and the judges of the superior court were excluded. And I hear that it is the design of some who expect to be returned members of the house this year to make sure work at the ensuing election of counsellors, by excluding, if they can, the gentlemen of the council (who by charter remain such ’till others are chosen in their room) from any share in the choice, tho’ they have always had their voice in it hitherto from the first arrival of the charter. If the house do this, they will have it in their power to model the council as they please, and throw all the powers of government into the hands of the people, unless the governor should again exert his negative as he did the last year.
You have doubtless seen some of the curious messages from the late house to the governor, and can’t but have observed with how little decency they have attacked both the governor and the lieutenant governor. They have also in effect forced the council to declare themselves parties in the quarrel they had against the latter in a matter of mere indifference. In their message to the governor of the 31st of January they have explicitly charged the lieutenant governor (a gentleman to whom they are more indebted than to any one man in the government) with “ambition and lust of power”, merely for paying a compliment to the governor agreeable to ancient usage, by attending him to court and being present in the council-chamber when he made his speech at the opening of the session; at which time they go on to say, “none but the general court and their servants are intended to be present”, still holding out to the people the servants of the crown as objects of insignificance, ranking the secretary with their door-keeper, as servants of the assembly; for the secretary with his clerks and the door-keeper are the only persons present with the assembly on these occasions.
The officers of the crown being thus lessen’d in the eyes of the people, takes off their weight and influence, and the balance will of course turn in favor of the people, and what makes them still more insignificant is their dependance on the people for a necessary support: If something were left to the goodwill of the people, yet nature should be sure of a support. The governor’s salary has for about 35 years past been pretty well understood to be a thousand pound a year sterling. When this sum was first agreed to, it was very well; but an increase of wealth since has brought along with it an increase of luxury, so that what was sufficient to keep up a proper distinction and support the dignity of a governor then, may well be supposed to be insufficient for the purpose now. The lieutenant governor has no appointments as such: the captaincy of Castle-William which may be worth £120 sterling a year is looked upon indeed as an appendage to his commission, and the late lieutenant governor enjoyed no other appointment: he lived a retired life upon his own estate in the country, and was easy. The present lieutenant governor indeed has other appointments, but the people are quarrelling with him for it, and will not suffer him to be easy unless he will retire also.
The secretary may have something more than £200 a year sterling, but has for the two last years been allowed £60 lawful money a year less than had been usual for divers years preceding, tho’ he had convinced the house by their committee that without this deduction he would have had no more than £250 sterling per annum in fees, perquisites and salary altogether, which is not the one half of his annual expence.
The crown did by charter reserve to itself the appointment of a governor, lieutenant governor and secretary: the design of this was without doubt to maintain some kind of balance between the powers of the crown and of the people; but if officers are not in some measure independent of the people (for it is difficult to serve two masters) they will sometimes have a hard struggle between duty to the crown and a regard to self, which must be a very disagreeable situation to them, as well as a weakening to the authority of government. The officers of the crown are very few and are therefore the more easily provided for without burdening the people: and such provision I look upon as necessary to the restoration and support of the King’s authority.
But it may be said how can any new measures be taken without raising new disturbances? The manufacturers in England will rise again and defeat the measures of government. This game ’tis true has been played once and succeeded, and it has been asserted here, that it is in the power of the colonies at any time to raise a rebellion in England by refusing to send for their manufactures. For my own part I do not believe this. The merchants in England, and I don’t know but those in London and Bristol only, might always govern in this matter and quiet the manufacturer. The merchant’s view is always to his own interest. As the trade is now managed, the dealer here sends to the merchant in England for his goods; upon these goods the English merchant puts a profit of 10 or more probably of 15 per cent when he sends them to his employer in America. The merchant is so jealous of foregoing this profit, that an American trader cannot well purchase the goods he wants of the manufacturer; for should the merchant know that the manufacturer had supplied an American, he would take off no more of his wares. The merchants therefore having this profit in view will by one means or other secure it. They know the goods which the American market demands, and may therefore safely take them off from the manufacturer, tho’ they should have no orders for shipping them this year or perhaps the next; and I dare say, it would not be longer before the Americans would clamour for a supply of goods from England, for it is vain to think they can supply themselves. The merchant might then put an advanced price upon his goods, and possibly be able to make his own terms; or if it should be thought the goods would not bear an advanced price to indemnify him, it might be worth while for the government to agree with the merchants before hand to allow them a premium equivalent to the advance of their stock, and then the game would be over.
I have wrote with freedom in confidence of my name’s not being used on the occasion. For though I have wrote nothing but what in my conscience I think an American may upon just principles advance, and what a servant of the crown ought upon all proper occasions to suggest, yet the many prejudices I have to combat with may render it unfit it should be made public.
I communicated to governor Bernard what you mentioned concerning him, who desires me to present you his compliments, and let you know that he is obliged to you for the expressions of your regard for his injured character. I am with great respect, Sir, your most obedient and most humble servant,
Andw. Oliver.

I ask your acceptance of a journal of the last session which is put up in a box directed to the secretary of the board of trade.

